PER CURIAM.
This is an appeal from a finding that appellant violated his probation. We affirm the finding that appellant was competent at the VOP hearing. Hardy v. State, 716 So.2d 761 (Fla.1998) (where there is conflicting expert testimony regarding defendant’s competency, it is the trial court’s responsibility to resolve the factual dispute). We decline to address appellant’s contention that his counsel was ineffective for not raising the issue of his competency during the VOP hearing on this direct appeal.

Affirmed.

WARNER, KLEIN and GROSS, JJ., concur.